PER CURIAM.
This appeal is from the decision of the Trademark Trial and Appeal Board, reported at 167 USPQ 411 (1970), dismissing appellant’s opposition to appellee’s application1 to register CRYSTAL PAVILION for cosmetic skin lotion. Appellant relied on its prior registrations2 of marks including the word CRYSTAL for ladies’ and misses’ dresses, dress ensembles, coats, suits, blouses, skirts, men’s wear, fabrics, piece goods, and the like, and alleged likelihood of confusion.
Having considered the decision of the board, all of the arguments presented by the parties, and the record before us, we affirm. We agree with the board that the marketing of a cosmetic skin cream under the mark CRYSTAL PAVILION would not suggest to purchasers that it originates from or is any way associated with the producer of DAVID CRYSTAL or CRYSTAL clothing.
Affirmed.

. Application No. 300,809 filed June 19, 1968.


. Reg. No. 404,730 Dec. 21, 1943
Reg. No. 535,038 Dec. 19, 1950
Reg. No. 556,557 Mar. 25,1952
Reg. No. 645,442 May 14, 1957
Reg. No. 649,785 Aug. 6, 1957
Reg. No. 650,556 Aug. 20, 1957
Reg. No. 658,088 Feb. 4, 1958
Reg. No. 706,704 Nov. 1,1960
Reg, No. 726,035 Jan. 2, 1962
Reg. No. 756,133 Sept. 3,1963
Reg. No. 760,386 Nov. 19, 1963
Reg. No. 764,347 Feb. 4, 1964
Reg. No. 841,287 Dec. 26,1967